Name: 93/178/EEC: Commission Decision of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  health;  trade policy;  agricultural policy;  means of agricultural production
 Date Published: 1993-03-27

 Avis juridique important|31993D017893/178/EEC: Commission Decision of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease Official Journal L 074 , 27/03/1993 P. 0091 - 0092COMMISSION DECISION of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease(93/178/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Whereas the swine vesicular disease situation within the Community in February 1993 resulted in establishing interim protective measures by the adoption of Commission Decision 93/128/EEC of 26 February 1993 concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy (3); Whereas general protective measures must be introduced by each Member State; whereas, however, the special situation in the Netherlands and Italy has made it necessary to adopt specific measures; whereas such measures have been defined by Commission Decision; Whereas under certain circumstances swine vesicular disease virus infections may occur undetected due to lack of clinical signs of disease; Whereas a serological screening of pigs for antibodies to swine vesicular disease virus would provide information on previous undetected infections; whereas screening for antibodies should be carried out in all Member States during a period of three months; Whereas the swine vesicular disease virus can remain viable outside the pig for a considerable period of time; whereas the said virus, present in vehicles used for transportation of pigs, can infect the pigs being transported; Whereas a thorough and repeated cleaning and disinfection of the transportation network engaged in transport of pigs should reduce the risk for spreading swine vesicular disease when pigs are being transported; Whereas measures to control swine vesicular disease were introduced by Council Directive 92/119/EEC of 17 December 1992, introducing general Community measures for the control of certain animal disease and specific measures relating to swine vesicular disease (4); Whereas the measures provided for in the said Directive shall apply in all Member States not later than 1 October 1993; Whereas in case of outbreaks of swine vesicular disease Member States shall apply disease control and eradication measures; whereas the measures applied should include certain of the measures already agreed notably in Directive 92/119/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall carry out a serological screening of pigs for antibodies to swine vesicular disease virus, in accordance with the requirements of the Annex. The results obtained from the serological screening shall be submitted every two weeks to the Commission. The screening shall be submitted every two weeks to the Commission. The screening shall be completed by 1 August 1993. 2. The Commission will analyse the results obtained from the screening for antibodies referred to in paragraph 1 and may amend this Decision in the light of developments. 3. All Member States shall: - arrange that all parts of the transportation network including assembly points, engaged in transport of pigs are undergoing thorough and repeated cleaning and disinfection, - arrange in case of outbreaks of swine vesicular disease that the control and eradication measures applied are those laid down in Articles 4, 5 and 10 and points 4, 7 and 8 of Chapter 1, Annex II of Council Directive 92/119/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 50, 2. 3. 1993, p. 29. (4) OJ No L 62, 15. 3. 1993, p. 69. ANNEX Serological screening for antibodies to swine vesicular disease virus I. General screening - All Member States Member States shall, during a three month period, carry out a screening programme which is based on testing of samples collected from, at least: - 50 % of breeding boars slaughtered, chosen randomly, - 5 % of breeding sows slaughtered, chosen randomly, - pigs on holdings linked to pigs which have been imported from the Netherlands or Italy, during the period June 1992 to 26 February 1993. As an alternative the Member States may, however, carry out screening of pigs other than the breeding boars and breeding sows referred to above. The screening programme shall be agreed with the Commission as soon as possible. II. Screening in three km zones Where not yet done serological screening shall be carried out on pigs kept on all holdings situated within a distance of three km of outbreaks recorded since 1 March 1992 and of pigs kept on holdings, which have been repopulated following outbreaks since the same date. The results shall be forwarded to the Commission. The screening to be carried out in accordance with Annex IV, points 1 and 2 of Council Directive 80/217/EEC (1). III. Serological tests to be used in a Community surveillance programme 1. National Laboratories participating in a surveillance programme should use: either, (a) Serum Neutralization Test (SNT), or (b) Liquid Phase Blocking Elisa or Competitive Blocking Elisa or Indirect Trapping Elisa or any Elisa which demonstrates reproducibility and has the ability to score the reference serum positive (doubtful or positiv sera to be confrmed using the SNT). 2. Laboratories with limited experience of swine vesicular disease tests may send doubtful and positive sera to one of the experienced laboratories, preferably to Pirbright, for confirmation. 3. A serum with a low positive reaction (2), provided by the Pirbright Laboratory will serve as reference serum, which must score positive in national laboratories. 4. Laboratories setting up tests should check the sensitivity of their tests regimes using the reference positive serum referred to in paragraph 3 above, distributed by the Pirbright Laboratory together with the protocol of the test as performed in Pirbright. 5. Laboratories should use the UK 72 strain virus or equivalent as the test virus. (1) OJ No L 47, 21. 2. 1980, p. 11. (2) A low positive serum will, when tested in SNT at the Pirbright Laboratory, have a title within the range 1/64-1/128 (final dilution) using the Pirbright protocol, which will be supplied to participating laboratories.